                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


GENE MACIBORKA,

                   Plaintiff,

v.                                                               Case No. 8:16-cv-2432-T-AEP

ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.
                                              /

                                              ORDER

            This cause comes before the Court upon the Plaintiff’s Attorney’s Motion for an Award

of Attorney Fees Under 42 U.S.C. § 406(b) (Doc. 25). On September 27, 2017, this Court

entered an Order reversing and remanding the decision of the Commissioner under sentence

four of 42 U.S.C. § 405(g) (Doc. 21). Upon remand, the Commissioner issued a favorable

decision for Plaintiff resulting in an award of disability benefits (Doc. 25, Ex. 1). As a result

of the favorable decision, Plaintiff’s counsel now seeks payment of fees in the amount of

$15,181.75 pursuant to 42 U.S.C. § 406(b).

            The Court previously awarded Plaintiff’s fees in the amount of $5,049.75 pursuant to

the EAJA (Doc. 24). Notwithstanding, Plaintiff’s counsel seeks payment of fees in the amount

of $15,181.75 pursuant to 42 U.S.C. § 406(b). Plaintiff’s attorney is aware that in the event this

motion is granted, he is under an obligation to refund to the Plaintiff the EAJA fees received,

up to the amount of the award (Doc. 25). The Commissioner does not oppose the requested

relief 1.



1
    Upon telephonic notice, the Defendant clarified that the Plaintiff’s Motion is unopposed.
       Under 42 U.S.C. § 406(b), when a court renders a judgment favorable to a Social

Security claimant who was represented before the court by counsel, the court may allow a

reasonable fee for such representation, not to exceed twenty-five percent of the total past-due

benefits to which the claimant is entitled. 42 U.S.C. § 406(b)(1)(A). A plaintiff’s counsel may

recover attorneys’ fees under both 42 U.S.C. § 406(b) and EAJA. Gisbrecht v. Barnhart, 535

U.S. 789, 796 (2002). The plaintiff’s attorney must, however, refund to the plaintiff the amount

of the smaller fee. Id. Here, the Social Security Administration withheld a total of $15,181.75

from Plaintiff’s past-due benefits for possible payment of attorney’s fees in federal court (Doc.

25). Upon review of the fee agreement (Doc. 25-2) and the itemization of services rendered by

counsel (Doc. 25-3), the Court determines that an award of fees in the amount of $15,181.75 is

reasonable and appropriate. Accordingly, it is hereby

       ORDERED:

       1. Plaintiff’s request for an award of attorney’s fees under 42 U.S.C. § 406(b) (Doc.

25) is GRANTED.

       2. Plaintiff’s counsel is awarded fees in the amount of $15,181.75 pursuant to 42 U.S.C.

§ 406(b).

       3. Plaintiff’s counsel is directed to reimburse to Plaintiff the $5,049.75 in fees paid

pursuant to the EAJA.

       DONE AND ORDERED in Tampa, Florida, on this 12th day of September, 2019.




                                               2
cc: Counsel of Record




                        3
